Citation Nr: 0302527	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-03 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include anxiety disorder.

(The issue of entitlement to service connection for a 
psychiatric disorder, to include anxiety disorder is the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1988, and from January 1991 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
RO denied the claim of entitlement to service connection for 
an anxiety disorder.

In October 1993, the RO denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.  The veteran filed a 
notice of disagreement in October 1993.  A statement of the 
case was issued in February 1994.  In December 1994, VA 
received a written statement from the veteran, which, in 
pertinent part, withdrew the claim of service connection for 
a psychiatric disorder.  See 38 C.F.R. § 20.204(b).  
Therefore, the October 1993 denial of the claim is final.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991).  

VA received the veteran's application to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
in February 2000.  In October 2000, the RO apparently 
reopened the matter and denied the claim.  Even though the RO 
issued a decision on the merits, the Board is required to 
consider whether the appellant has submitted new and material 
evidence to reopen the claim before considering the claim on 
the merits.  38 U.S.C.A. §§ 7105, 5108 (West 1991); Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Such consideration is set 
forth in the decision below.  

In October 2002 the veteran provided oral testimony before 
the undersigned Member of the Board at the RO, a transcript 
of which has been associated with the claims file.

The Board will undertake development on the issue of 
entitlement to service connection for a psychiatric disorder, 
including anxiety disorder pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  As there remains additional 
development of the service connection claim, discussion of 
the Board's duty to assist in light of the VCAA is premature 
at this time.  Additionally, the Board need not discuss the 
limited application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished. 

2.  In October 1993, the RO issued a final decision denying 
the claim of entitlement to service connection for an 
acquired psychiatric disorder. 

3.  The evidence submitted since the October 1993 RO decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a psychiatric disorder, 
and by itself or in connection with the evidence previously 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.
CONCLUSION OF LAW

Evidence submitted since the October 1993 decision wherein 
the RO denied the claim of entitlement to service connection 
for an acquired psychiatric disorder is new and material, and 
the veteran's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Psychiatric conditions and complaints were not noted at the 
time of the veteran's service examinations conducted in 1984, 
1986, and 1989.  In April 1991, the veteran noted a medical 
history that included problems such as recurrent nightmares, 
chronic sleep and anxiety.  The examiner noted the 
possibility of post-traumatic stress disorder (PTSD). 

In November 1992, copies of billing statements for 
psychotherapy treatment rendered in September 1992 were 
associated with the claims file.  The diagnosis of recurrent 
major depression was noted.  

In March 1993, VA received the veteran's claim of entitlement 
to service connection for major depression.  A VA psychiatric 
examination, focused on PTSD, was conducted in August 1993.  

On examination, the veteran provided details of his stressful 
experiences in service.  The examiner ruled out major 
depression and PTSD, and diagnosed personality trait with 
adjustment problems to the increasing responsibilities and 
the need for continuous occupation of one type or other.  The 
examiner regarded the PTSD examination as incomplete.  

In an October 1993 decision, the RO denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.  The RO based the 
denial on the lack of findings of depression on examination, 
and concluded that a personality disorder is not a disability 
under the law.  Notice of the denial, including information 
concerning the veteran's appellate rights, was issued in 
October 1993.  The veteran initiated appellate action.  
However, as noted in the Introduction, the veteran withdrew 
his appeal of this issue.  Therefore, the decision became 
final.  

The evidence associated with the claims file subsequent to 
the October 1993 RO decision is reported in pertinent below.

VA records show that the veteran was hospitalized in August 
1992 for acting out and becoming violent.  He was diagnosed 
with adjustment disorder with mixed emotions.  The VA medical 
records dated from 1992 to 1995, and in 1999, reflect 
treatment for depression, as well as problems with aggressive 
behavior.  

In February 2000, the veteran filed a claim alleging 
entitlement to service connection for an anxiety disorder.  

A psychiatric evaluation was accomplished in January 2000.  
The examiner administered the Minnesota Multiphasic 
Personality Inventory II, Impact of Events Scale, Mississippi 
Scale for Combat-Related PTSD, PTSD Checklist-Military, and 
conducted a clinical interview.  The examiner found that the 
veteran's presentation was more consistent with anxiety 
disorder not otherwise specified.  Treatment was recommended.  

In October 2002, the veteran testified at a hearing conducted 
by the undersigned member of the Board at the RO.  The 
veteran testified that his anxiety disorder was treated 
during service, and that it had been consistently treated 
since his discharge from service.  He also noted problems 
with insomnia and nightmares.  

The veteran expressed his suspicion of a relationship between 
anxiety and his service-connected asthma.  The veteran 
testified that he receives treatment from VA and private 
physicians.  


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Federal Circuit held that 38 U.S.C. § 
7104 "means that the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  What the regional 
office may have determined in this regard is irrelevant.  
Section 7104 does not vary the Board's jurisdiction according 
to how the regional office ruled."  Barnett, 83 F.3d at 
1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; 


(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 

(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

As discussed in the Introduction, the RO issued a final 
decision in October 1993, and in October 2000, apparently 
reopened the claim and adjudicated it on the merits.  Even 
though the RO reopened the claim, the Board is required to 
consider whether the appellant has submitted new and material 
evidence to reopen the claim before considering the claim on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108 (West 1991); 
Barnett v. Brown, 8 Vet. App. 1 (1995). 

The veteran seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder, to include an 
anxiety disorder, which the RO finally denied in October 
1993.  When an appellant seeks to reopen a finally denied 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final October 1993 RO 
decision consists of VA medical records, VA examination 
reports, lay statements, and personal hearing testimony.

The basis of the prior final denial was the lack of findings 
of depression on examination, and that a personality disorder 
is not a disability under the law.  

The newly received VA medical records include references to 
ongoing treatment of depression, and an assessment of anxiety 
disorder on evaluation in January 2000.  Clearly, the 
evidence is not lacking with regard to diagnosed psychiatric 
conditions, which was the basis for denying the claim in 
October 1993.  

The treatment records and evaluation report of January 2000, 
dated after the final decision, is undoubtedly considered 
"new," and such evidence is not cumulative or duplicative 
in that it shows a diagnosis of a psychiatric condition.  
Therefore the evidence bears directly and substantially on 
the question at issue.

The Board finds that the evidence submitted since the October 
1993 RO decision contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Consequently, the record contains 
new and material evidence, such that the Board must reopen 
the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include anxiety disorder, the appeal 
is granted to this extent.


		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

